Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-31, 33, 46, 53, 54, 56, 78, 79, 81, 102, 103 and 105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandhorst et al (US 6,302,690).
Branhorst et al disclose a guide tray 10 that is filled with an impression material/resin to form a mold of patient’s dentition (including a potential implant placement region) and a jig fastening part 18 capable of being fastened to processing equipment for drilling a hole.  In regard to claim 19, note the protective cover part 11.  In regard to claim 20 note the raised part 22 of cover 11.   In regard to claim 21, not grip part 25 capable of being selectively broken.  In regard to claim 22 all impression resins are either artificially cured or naturally cured.  In regard to claim 33, the inside surface is inclined toward a patient’s teeth, note Figure 1.
In regard to the particular impression resin material set forth in claims 30, 53, 78 and 102, the present claims set forth a “guide tray comprising: an impression resin accommodation part configured to accommodate an impression resin therein . . . where the impression resin comprises . . .” and are interpreted as not positively requiring the particularly claimed impression material as part of the invention, but rather being limited to a guide tray that can “accommodate” that particular resin.  The Brandhorst et al guide tray being of similar construction to that of applicant’s is capable of accommodating an impression resin having the particularly claimed formulation.  The present claims fail to set an objectively ascertainable distinction between the claimed guide tray and that disclosed by Brandhorst et al.

Claims 30, 31, 34, 46, 47, 53, 54, 78, 79, 102, and 103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon (US 6,071,121).
Simon disclose a guide tray 20 with an impression resin accommodation part 21, an impression resin 38 and a jig fastening part 28, 36 capable of being fastened to a working jig in a processing equipment when a hole is machined.  In regard to claims 24 and 15, note the conventional use of a curing accelerator in dental impression materials (column 5, line 36).  In regard to claims 34, 47, note grooves formed between ridges 30, 32.
In regard to the particular impression resin material set forth in claims 30, 53, 78 and 102, the present claims set forth a “guide tray comprising: an impression resin accommodation part configured to accommodate an impression resin therein . . . where the impression resin comprises . . .” and are interpreted as not positively requiring the particularly claimed impression material as part of the invention, but rather being limited to a guide tray that can “accommodate” that particular resin.  The Simon guide tray being of similar construction to that of applicant’s is capable of accommodating an impression resin having the particularly claimed formulation.  The present claims fail to set an objectively ascertainable distinction between the claimed guide tray and that disclosed by Simon.

Claims 30, 31, 33, 53, 54, 56, 78, 79, 81, 102, 103, and 105 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bublewitz et al (US 8,308,480).
Bublewitz et al disclose a guide tray having an impression resin 3, an impression resin accommodating part 1 and a jig (handle) capable of being fastened to a working jig in processing equipment when a hole is drilled.  In regard to claim 26 note thin film 4.
In regard to the particular impression resin material set forth in claims 30, 53, 78 and 102, the present claims set forth a “guide tray comprising: an impression resin accommodation part configured to accommodate an impression resin therein . . . where the impression resin comprises . . .” and are interpreted as not positively requiring the particularly claimed impression material as part of the invention, but rather being limited to a guide tray that can “accommodate” that particular resin.  The Bublewitz et al guide tray being of similar construction to that of applicant’s is capable of accommodating an impression resin having the particularly claimed formulation.  The present claims fail to set an objectively ascertainable distinction between the claimed guide tray and that disclosed by Bublewitz et al.

Claims 30-34, 36-38, 43, 46, 47, 49, 52-57, 59, 61-63, 68, 71-73, 77-82, 84, 86, 87, 93, 96-98, 101-106, 108, 110-112, 120, 121, 123 and 126 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (WO 2007/142474).
Choi discloses a guide tray (Figure 1) having an impression material accommodating channel and a fig fastening part e capable of being fastened to a working jig in processing equipment when a hole is machined.  In regard to claims 21, 52, 77, 101, and 126, note grip parts a1, a2, a4 and a5 that selectively break upon use (page 6, line 90).  In regard to claims 32, 55, 80, 104, note the use of polysulfone in the construction of the Choi tray (page 9, line 143).  In regard to claims 36, 37, 61, 62, 86, 87, 110 and 111, note matching markers n (Figure 7).  In regard to claims 38, 63 and 88 and 112, the Choi markers are capable of being used as claimed.  In regard to claims 49, 73, 98 and 123, note protruding jaw d.
In regard to the particular impression resin material set forth in claims 30, 53, 78 and 102, the present claims set forth a “guide tray comprising: an impression resin accommodation part configured to accommodate an impression resin therein . . . where the impression resin comprises . . .” and are interpreted as not positively requiring the particularly claimed impression material as part of the invention, but rather being limited to a guide tray that can “accommodate” that particular resin.  The Choi guide tray being of similar construction to that of applicant’s is capable of accommodating an impression resin having the particularly claimed formulation.  The present claims fail to set an objectively ascertainable distinction between the claimed guide tray and that disclosed by Choi.


Claims 30, 31, 33-36, 46-48, 53, 54, 56-59, 61, 68, 78, 79, 81-84, 86, 93, 102, 103,105-107 and 117 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deuschle et al (US 3,73,225)
Deuschle et al disclose a dental guide tray 18 having a channel for accommodating impression resin and having a jig fastening part 30 capable of being fastened to a working jig of processing equipment when a hole is machined.  In regard to claims 33, 34, 35, 56-58, 81-83, 105-107 the Deuschle et al guide tray includes an inclined first side surface 22 formed with a plurality of first grooves 52 for fixing the impression material that have an angled shape with smaller inlet than outlet (note Figure 3).  In regard to claims 36 and 61, 68, 86, 93, 110, 117, note markers 50 on the bottom surface.  In regard to claims 46, 47 and 48, note second side surface with grooves/holes 52 having an inlet of a smaller width than the outlet width.  In regard to claims 59, 84, 108, note opening 50.
In regard to the particular impression resin material set forth in claims 30, 53, 78 and 102, the present claims set forth a “guide tray comprising: an impression resin accommodation part configured to accommodate an impression resin therein . . . where the impression resin comprises . . .” and are interpreted as not positively requiring the particularly claimed impression material as part of the invention, but rather being limited to a guide tray that can “accommodate” that particular resin.  The Deuschle et al guide tray being of similar construction to that of applicant’s is capable of accommodating an impression resin having the particularly claimed formulation.  The present claims fail to set an objectively ascertainable distinction between the claimed guide tray and that disclosed by Deuschle et al.

Claims 30, 31, 33, 34, 46, 47, 53, 54, 56, 57, 78, 79, 81, 82, 102, 103, 105 and 106 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mio et al (US 5,890,894).
Mio et al disclose a guide tray for holding an impression resin, having an impression resin accommodation part 5 and a jig fastening part 2 capable of being fastened to a working jig in processing equipment.  In regard to claims 33 and 34, note first inclined surface 5 with plurality of holes 10.
In regard to the particular impression resin material set forth in claims 30, 53, 78 and 102, the present claims set forth a “guide tray comprising: an impression resin accommodation part configured to accommodate an impression resin therein . . . where the impression resin comprises . . .” and are interpreted as not positively requiring the particularly claimed impression material as part of the invention, but rather being limited to a guide tray that can “accommodate” that particular resin.  The Mio et al guide tray being of similar construction to that of applicant’s is capable of accommodating an impression resin having the particularly claimed formulation.  The present claims fail to set an objectively ascertainable distinction between the claimed guide tray and that disclosed by Mio et al.

Claims 30, 31, 36, 38-40, 43-45, 53, 54, 61, 64, 65, 68-71, 78, 79, 84, 86, 88-90, 93-96, 102, 103, 108, 110, 112-114 and 117-120 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al (US 9,827,075).
In Figure 2B Chun et al disclose a guide tray 200 having a channel for accommodating impression resin and a jig fastening part 101 capable of being fastened to a working jig in processing equipment when a guide hole is machined.  In regard to claims 36, 39, 40, 43-45, 61, 64, 65, 68-70, 86, 89, 90, 93-95, 110, 113, 114, 117 and 118 note radiopaque markers 201.  In regard to claim 38, 63, 88 and 112 the Chun et al device is capable of being used in the manner claimed.
In regard to the particular impression resin material set forth in claims 30, 53, 78 and 102, the present claims set forth a “guide tray comprising: an impression resin accommodation part configured to accommodate an impression resin therein . . . where the impression resin comprises . . .” and are interpreted as not positively requiring the particularly claimed impression material as part of the invention, but rather being limited to a guide tray that can “accommodate” that particular resin.  The Chun et al guide tray being of similar construction to that of applicant’s is capable of accommodating an impression resin having the particularly claimed formulation.  The present claims fail to set an objectively ascertainable distinction between the claimed guide tray and that disclosed by Chun et al.

Claims 30, 31, 33, 53, 54, 56, 59, 60, 78, 79, 81, 84, 85, 102, 103, 105, 108 and 109 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haselhuhn et al (US 8,465,281).
Haselhuhn et al disclose a guide tray 1 with a channel for accommodating an impression resin and a jig fastening part 5 capable of being fastened to a working jig of processing equipment when a guide hole is machined.  In regard to claim 26 note the exposed part covered by film 7.  In regard to claims 59, 60, 84, 85, 108, and 109, note the bottom opening covered by film 7.
In regard to the particular impression resin material set forth in claims 30, 53, 78 and 102, the present claims set forth a “guide tray comprising: an impression resin accommodation part configured to accommodate an impression resin therein . . . where the impression resin comprises . . .” and are interpreted as not positively requiring the particularly claimed impression material as part of the invention, but rather being limited to a guide tray that can “accommodate” that particular resin.  The Haselhuhn et al guide tray being of similar construction to that of applicant’s is capable of accommodating an impression resin having the particularly claimed formulation.  The present claims fail to set an objectively ascertainable distinction between the claimed guide tray and that disclosed by Haselhuhn et al.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bublewitz et al (US 8,308,480).
One of ordinary skill in the art would have reasonably found it obvious to have made the Bublewitz et al within the wide range of thicknesses claimed and to have made of transparent material for observing and curing the impression material 3.

Claims 35, 48, 58, 83, 107, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO 2007/142474) in view of Deuschle et al (US 3,73,225).
Deuschle et al teach forming the openings in an impression tray so that they diverge outwardly so as to lock the impression material therein the impression material has set (note abstract).   To have formed the impression material holes in the first and second side surfaces of Choi so that the diverge outwardly (with a larger outlet than inlet) as taught by Deuschle et al in order to secure the impression material in the tray after it has set/cured would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 41, 42, 66, 67, 91, 92, 115 and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US 9,827,075).
To have constructed the radiopaque markers 201 of the claimed prior art material or within the wide range of sizes claimed would have been obvious to one of ordinary skill in the practicing the Chun et al invention as a matter of routine practice before the effective filing date of the claimed invention.

Claims 34, 35, 47, 49, 50, 51, 57, 58, 72, 74, 75, 76, 82, 83, 97, 99, 100, 106, 107, 121, 122, 124 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Brandhorst et al (US 6,302,690) in view of Deuschle et al (US 3,73,225).
Brandhorst et al lack the claimed plurality of holes in the first and side surfaces for securing the impression material to the tray when it sets/cures.  Deuschle et al teach forming openings in the first and second sides of an impression tray such that they diverge outwardly so as to lock the impression material therein the impression material has set (note abstract).   To have formed impression material holes in the first and second side surfaces of the Brandhorst et al guide tray so that they diverge outwardly (with a larger outlet than inlet) as taught by Deuschle et al in order to secure the impression material in the tray after it has set/cured would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
In regard to claims 18-22 and 24-29, the prior art does not appear to teach the specifically claimed impression resin material in combination with a guide tray as required by the claim.   Accordingly, claims 18-22 and 24-29 are allowed.

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712